
	
		I
		111th CONGRESS
		2d Session
		H. R. 6028
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Edwards of Texas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to prohibit
		  treatment of the Gray Wolf as an endangered species or threatened
		  species.
	
	
		1.Prohibition on treatment of
			 Gray Wolf as an endangered species or threatened speciesSection 4(a) of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533(a)) is amended by adding at the end the following new
			 paragraph:
			
				(4)The Gray Wolf (Canis lupus) shall not be
				treated as an endangered species or threatened species for purposes of this
				Act.
				.
		
